Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2018

                                      No. 04-18-00515-CV

                     SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                   Appellant

                                                v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-139
                         Honorable Sandra L. Watts, Judge Presiding

                                         ORDER
       Appellant’s unopposed second motion for an extension of time to file its brief is granted.
We order appellant to file the appellant’s brief by January 9, 2019. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court